Citation Nr: 0204729	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  95-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from April 1974 to March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, PA (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and service 
records have been obtained, including evidence obtained 
through attempts by the RO to verify the veteran's alleged 
stressors by means of searches by the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
the National Personnel Records Center (NPRC).  The veteran 
was also afforded a VA examination and his treatment records 
were obtained.  The statement of the case and supplemental 
statements of the case provided to the veteran, as well as 
additional correspondence to the veteran, informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  The veteran has identified no 
additional pertinent evidence, and the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review.  In this regard, the Board notes that the 
veteran has failed to provide the specific date of the 
alleged incident, independent evidence verifying the alleged 
incident, or any other relevant detailed information.  See 
Wood v. Derwinski, 1 Vet. App 190, 193 (1991) (it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates, and places of events claimed to support a PTSD 
stressor).  Therefore, the Board finds that a remand would 
serve no useful purpose, that the duty to assist was 
satisfied, and the case is ready for appellate review.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The regulation governing a claim for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended while the veteran's 
appeal was pending, effective March 7, 1997.  As previously 
indicated, where the law or regulations change while an 
appeal is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
this case, the RO did not notify the veteran of the change in 
regulation or consider the veteran's PTSD claim under both 
the former and revised regulations.  However, because the old 
and new criteria for evaluating PTSD claims are substantially 
the same, neither version of the regulation is more favorable 
to the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. 
§ 3.304(f) (1996).  Under the revised regulation, in order to 
establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2001). Both the 
former and revised regulations require a diagnosis of PTSD, 
evidence which, as shown below, has been submitted in this 
case. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is noncombat-related, the 
record must contain service records or other credible sources 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy must be made on a case-by-case basis, and that absence 
from a veteran's service records of any ordinary indicators 
of combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that the 
veteran did not engage in combat.  Id.  

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  His separation 
examination report, dated November 1976, did not note the 
presence of any psychiatric disorders, and the veteran was 
deemed to be "normal" with regard to his psychiatric 
status.   

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that the veteran 
served from April 1974 to March 1977.  His military 
occupational specialty (MOS) was listed as a light weapons 
infantryman and an armor reconnaissance specialist.  The 
veteran was noted as having two years, seven months, and 
seventeen days of foreign service. 

The veteran's Personnel Qualification Record stated that the 
veteran had foreign service in Europe, specifically Germany.  
The record also listed the veteran's MOS as an armor 
reconnaissance specialist, a light weapons infantryman, and 
an "Ind" fire infantryman.

In statements, the veteran indicated that he was assigned to 
the B Troop, 3rd Squadron of the 8th U.S. Cavalry, 8th Infantry 
Division, wherein he was sent to Vietnam and Cambodia.  
According to his statements, the veteran was the point man on 
30-day missions in October or November 1974 and again in 
February 1975.  The veteran stated that he took part in 
missions where 2 or 3 villages were destroyed, and that these 
missions were kept secret.  He also stated that he had to 
sign "papers from Headquarters" agreeing not to speak to 
others about what occurred.  

VA medical records dated February 1990 through June 1994 show 
diagnoses of anxiety disorder, sleep anxiety disorder, and 
depression, as well as a diagnosis of "PTSD features."  
However, a May 1990 record indicates that the Minnesota 
Multiphasic Personality Inventory test (MMPI) was 
administered to the veteran, and that the results were 
essentially normal.  The examining psychologist stated that 
although the veteran reported nightmares about service in 
Vietnam and Cambodia destroying villages, the veteran denied 
anger control problems, had sustained employment, and enjoyed 
hobbies.  The psychologist also indicated that there was 
reason for skepticism with regard to the events reported by 
the veteran.   Additional treatment records show ongoing 
counseling, which indicated that the veteran was upset that 
he did not have custody of his children.  The records also 
indicated that the veteran had bouts of depression related to 
his marital arrangements and relationships with his 
girlfriends.  There were no reports of PTSD symptomatology, 
except for a May 1994 record that indicated that the veteran 
reported continuing "difficulty with Vietnam especially in 
dreams."

Private medical records from Inners Davis Associates dated 
February 1993 through April 1995 show a diagnosis of 
depression and that the veteran reported service in Vietnam.  
A letter from S.J. Davis, M.D., received in April 1995, 
indicated that the veteran was prescribed Prozac for 
depression.

VA medical records dated October 1994 through March 1998 show 
that the veteran was dealing with ongoing periods of anxiety 
due to family stress and mild depression, alleviated by 
Prozac.  Treatment notes from sessions with the social worker 
indicate discussions regarding the veteran's employment, 
claim for service connection, and family.  According to the 
records, the veteran had separated from his second wife and 
was engaged in a custody dispute, but then reconciled.  He 
also had family financial problems, resulting in stress, and 
was in the process of gaining custody of his two children 
from his previous marriage.  In addition, the veteran had a 
dispute with his supervisor at work.  The treatment notes 
indicate that the veteran complained of some disturbing 
dreams, but had good social function and adjustment, with 
effective coping skills. 

The veteran was afforded a VA PTSD examination in April 1998.  
According to the report, the veteran was married twice and 
worked for the U.S. Postal Service, where he had been 
employed for ten years.  Prior to his employment at the post 
office, the veteran worked at an Army depot for 9 years and 9 
months, and had a good work history.  The veteran reported 
that his only physical problem involved a prior knee injury.  
He denied using any medications except for an over-the-
counter vitamin, as well as denied any inpatient psychiatric 
hospitalizations or suicide attempts.  However, he reported 
that he had been getting outpatient counseling about once a 
month for a year to "'ge[t] stuff off [his] chest.'"  He 
related that he was sent to Vietnam for two 30-day missions, 
in order to destroy villages.  According to the veteran, his 
mission was to "draw fire" to keep the enemy from moving 
into the territory, despite a truce, and that they were 
required to "kill everybody" in the villages "to keep them 
from going south."  He also related that he killed a 6 or 7 
year old child who was "booby trapped."

The veteran reported that he had frequent dreams about combat 
and would wake up in a cold sweat, and that he had flashbacks 
where he felt like he was in "combat mode."  He also 
reported that he lost track of things.  The veteran stated 
that he attempted to avoid thoughts regarding his Vietnam 
experiences, but was unsuccessful.  He also reported that he 
worked 60 hours per week to keep busy, but acknowledged that 
he had significant financial problems and that he needed the 
money to pay bills.  He related that he enjoyed hunting, 
fishing, biking, and listening to music.  He also related 
that he occasionally had problems connecting to people, but 
that he had friends.  He stated that he had sleep 
disturbances, problems with irritability, and that he felt 
hypervigilant.

The mental status examination revealed that the veteran was 
appropriately dressed, adequately groomed, and was alert and 
oriented.  The veteran had intermittent eye contact and his 
behavior was free of any unusual mannerisms.  His speech was 
normal and his mood was good.  There was no evidence of 
tearfulness or suicidal tendency.  His thought process was 
clear, coherent, and goal directed.  There was no evidence of 
obsessions, delusions, compulsions, or hallucinations.  
Memory, judgment, and insight were good, but some difficulty 
in concentration was noted.  Examination was negative for any 
clear avoidance symptomatology.  There was also no evidence 
of psychogenic amnesia or anhedonia.  His affect was in the 
broad range, and was not restricted.  The criteria for 
flashbacks was not met.  The examiner opined that the veteran 
"minimally" met the criteria for PTSD, as the veteran 
discussed having experienced combat, recurrent and 
distressful recollections and dreams, restricted affect, and 
startle responses.  The examiner indicated that a review of 
the veteran's records would have been helpful, as the veteran 
was hard to follow, although there was no clear evidence that 
the veteran was fabricating his symptomatology.  The examiner 
also indicated that the veteran functioned well on a daily 
basis, as he worked on a regular basis, was a hard worker, 
and enjoyed himself when he participates in his hobbies, such 
as hunting.  The diagnosis was mild PTSD with delayed onset 
and a Global Assessment of Functioning (GAF) score of 60-70 
was assigned.   

An addendum to the VA examination report was submitted in 
October 1998.  According to the addendum report, the examiner 
stated that a review of the veteran's claims file and medical 
records was consistent with a diagnosis of PTSD.  The 
examiner also stated that a review of the record indicated a 
history of diagnoses, including depressive disorder, rule out 
PTSD, and anxiety disorder, not otherwise specified.  
However, the examiner noted that he assumed that the veteran 
was involved in Vietnam and based his opinion on the history 
provided by the veteran.  In addition, the examiner noted 
that the veteran seemed to be "managing fairly well", 
despite his PTSD symptoms, due to his "emotional 
constitution" and brevity of exposure to his stressor, in 
that the veteran was only in Vietnam for short periods of 
time, versus a full tour of duty.

In April 2000, USACRUR provided a response to a request by 
the RO for verification of the veteran's alleged stressors.  
The letter indicated that records at the Center for Military 
History showed that the veteran's unit, the 3rd Squadron, 8th 
Cavalry, was located in Germany during the veteran's service, 
and was not deployed to Vietnam.  In addition, the letter 
from USACRUR indicated that there were no unit records for 
the 3rd Squadron, 8th Cavalry at the U.S. Army Military 
History Institute for the years 1974 and 1975.  

In March 2001, NPRC also provided a response to a request by 
the RO for verification of the veteran's alleged stressors.  
The response from the NPRC indicated that morning reports for 
the 3rd Squadron, 8th Cavalry were unavailable for the 
veteran's period of service because morning reports were 
discontinued in 1974.

The veteran also testified before the undersigned Board 
member at a Travel Board hearing in April 2002.  According to 
the transcript, the veteran testified that he was diagnosed 
with PTSD by the VA.  He reported that his PTSD symptoms 
began in 1985, after he quit drinking, with symptoms of cold 
sweats and yelling in his sleep.  He also testified that he 
was a point man for an infantry squadron on night maneuvers 
in Cambodia and North Vietnam during two 30-day trips, 
wherein he witnessed villages being destroyed.  He related 
that his trips were in October 1974 and January 1975.  The 
veteran stated that he had difficulty "adjusting to the 
stressors that [he was] exposed to" when he returned from 
service.  He indicated that he abused alcohol and had cold 
sweats while sleeping. He also indicated that he occasionally 
had nightmares about shooting a 7-year-old boy wired with a 
bomb during his service.  He also stated that his first wife 
was abusive to him and that his second wife assaulted him and 
their children, and that the stress of dealing with his 
second wife sometimes caused him to have cold sweats at 
night.  In addition, the veteran indicated that he took St. 
John's Wart, an organic vitamin, for his symptoms, and that 
he no longer took Prozac.   He reported that he worked at the 
New Cumberland Army Depot as a civilian from 1977 until 1987, 
when he was transferred to the Post Office, where he was 
still employed.  He also reported that he took about 4 to 5 
days off from work per month due to stress.  

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD 214 does not reflect 
that the veteran received any decorations or medals that 
indicate involvement in combat.  The veteran received the 
National Defense Service Medal.  Further, as mentioned 
earlier, although his MOS was listed as an armor 
reconnaissance specialist and light weapons infantryman, the 
veteran's only demonstrated foreign service occurred in 
Germany.  Accordingly, in view of the lack of any official 
evidence that the veteran participated in combat with the 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  See VAOPGCPREC 12-99.  Therefore, as the veteran 
has not been shown to have engaged in combat with the enemy, 
any alleged in-service stressors must be verified, i.e., 
corroborated by credible supporting evidence.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, the evidence of record contains a diagnosis of 
PTSD.  However, this diagnosis is unreliable because it was 
based on an unverified stressor.  In this regard, the Board 
notes that the RO made an attempt to verify the veteran's 
alleged stressor, but that there is no credible supporting 
evidence.  While the evidence confirms that the veteran had 
foreign service, there is simply no evidence that the veteran 
had service in Vietnam.   The USACRUR letter clearly 
indicates that the veteran's unit was located in Germany and 
did not engage in combat operations in Vietnam.  In addition, 
the veteran's service records do not corroborate the 
veteran's statements regarding his alleged stressors.  See 
Moreau at 395 (a veteran's testimony is insufficient to 
establish the occurrence of a noncombat stressor).  Likewise, 
the Board notes that the veteran's diagnosis of PTSD was 
based on an unconfirmed history as reported by the veteran, 
which the Board is not bound to accept.  See Swann v. Brown, 
5 Vet. App. 229, 232-33 (1993) (where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service).  Additionally, the VA examiner and the 
veteran's other mental health providers indicated that the 
veteran had experienced anxiety and depression as a result of 
personal problems related to marital problems and custody 
disputes.  Similarly, one of the veteran's treating 
psychologists indicated that there was reason to be skeptical 
as to the veteran's history and noted that the results of the 
veteran's MMPI were essentially normal.  See Wood at 192 
(1991) (the Board is not required to accept unsubstantiated 
and ambiguous opinions as to the origins of a veteran's 
PTSD).  It is also noteworthy that the VA examiner relied 
entirely upon the veteran's history, as well as assumed that 
the veteran's statements regarding service in Vietnam had 
been verified, when, in fact, the veteran's stressors were 
unconfirmed.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  In the absence of a reliable diagnosis, the Board 
concludes that there is no basis to grant service connection 
for PTSD.

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor.  See 38 C.F.R. § 3.304(f).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

